MEMORANDUM **
Rodolfo Caldera-Saucedo, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reconsider its prior order dismissing his late-filed appeal. We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for abuse of discretion, Oh v. Gonzales, 406 F.3d 611, 612 (9th Cir.2005), we grant the petition for review and remand.
Caldera-Saucedo’s motion to reconsider attached several exhibits supporting his argument that his late-filed appeal be considered timely due to an escalating medical problem. See BIA Practice Manual, Ch. 3.1(c)(ii) (permitting submission of evidence with motions to re-file untimely appeals or motions). As the BIA’s April 13, 2006 decision does not indicate that it considered Caldera-Saucedo’s argument or evidence, we remand to allow the BIA to exercise its discretion regarding CalderaSaucedo’s request. See Movsisian v. Ashcroft, 395 F.3d 1095, 1098 (9th Cir.2005) (BIA must provide specific and cogent reasons for its decision in order to provide court a reasoned decision to review).
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.